                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ALABAMA
                            SOUTHERN DIVISION

 UNITED STATES OF AMERICA                     )
                                              )
 vs.                                          )   CRIM. ACT. NO: 1:03-cr-103-TFM
                                              )
 LEROY VIDAL JACKSON                          )

                                        ORDER

       Pending before the court is the Defendant’s Motion to Reduce Sentence Pursuant

to Section 404 of the First Step Act (doc. 462), the United States’ Response to Defendant’s

Motion for Relief Under Section 404 of the First Step Act (doc. 466) and the Defendant’s

Reply to Government’s Response to First Step Act Motion to Reduce Sentence (doc. 471).

       The court assumes it has the authority and discretion to grant the relief sought by

Defendant Jackson. For the reasons stated in the United States’ Response to Defendant’s

Motion for Relief Under Section 404 of the First Step Act (doc. 466), the Court DENIES

the Defendant’s Motion to Reduce Sentence Pursuant to Section 404 of the First Step Act

(doc. 462).

       DONE and ORDERED this 26th day of November, 2019.

                                             /s/Terry F. Moorer
                                             TERRY F. MOORER
                                             UNITED STATES DISTRICT JUDGE




                                       Page 1 of 1
